DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (U.S. 2009/0157486 hereinafter Gross).
As Claim 1, Gross teaches a method of generating recommendations of audiovisual items to members of a social network with a computing system, comprising: 
correlating a first member profile to other profiles in the social network with 5the computing system (Gross (¶0139 line 1-4), participants present their ratings with other member within social circles) to identify a first set of audiovisual items sampled by other members who have similar profiles to said first member profile; (and not sampled by the user) (Gross (¶0161 line 1-7, a product X is not tried by person B is recommended to the person B because B is correlated to person A)
processing a set of ratings for said first set of audiovisual items with the computing system to identify ratings correlations between items as a function of a 10sampling sequence for such items (Gross (¶0139 line 9-14), item A tend to receive higher rating when sampled before item B); 
wherein for a given first audiovisual item the computing system determines a second audiovisual item which is associated with a highest combined rating from members for such pair of audiovisual items (Gross (¶0139 line 9-14), item B and item A creates a preferred “sequence” of wine testing in order to optimizing enjoyment); 
granting access to said first member with the computing system to a live 15audiovisual item sampling event in response to a request from such member (Gross (¶0177 line 1-6), user select portion 425 in order to participate in the rating of items, review of contents …); 
generating a recommendation to said first member with the computing system to sample audiovisual items in an optimized sequence including said first audiovisual item followed by said second audiovisual item (Gross (¶0139 line 9-14), item B and item A creates a preferred “sequence” of wine testing in order to optimizing enjoyment); 
presenting said optimized sequence with the computing system to said 20first member during said live audiovisual item sampling event (Gross (¶0055 line 1-7, ¶0129 line 1-3), participant are provided the set of items in the same sequence).  

As Claim 2, besides Claim 1, Gross teaches wherein said ratings are provided by said members within a graphical interface ratings screen operating on mobile device (Gross (¶0101 line 1-8), user rating is collected on the collection device 130).  

As Claim 3, besides Claim 1, Gross teaches wherein said ratings are in the form of icons (Gross (¶0104 line 5-9), an icon of wine glass is used to provide a rating).  

As Claim 4, besides Claim 1, Gross teaches wherein said live sampling event is a virtual event managed by an event management website (Gross (¶0104 line 3-4), event management website).  

As Claim 5, besides Claim 1, Gross teaches wherein said profile includes at least member demographics (Gross (¶0097 line 3), demographic) and identifications of audiovisual items rated by said member (Gross (¶0149 line 1-4), user record is updated with scores and attributes provided to the items).  

As Claim 6, besides Claim 1, Gross teaches further including a step: 	
biasing said recommendation to 30present a third audiovisual item to said first member which is a promotional item (Gross (¶0078 line 10-11), promotional item is sent to the user).  

As Claim 7, besides Claim 1, Gross teaches further including a step: 
generating a seed list of items for said live audiovisual item sampling event (Gross (¶0099 line 5-7), a seed item list is provided for sampling event).  

As Claim 8, besides Claim 1, Gross teaches wherein at least some of said audiovisual items presented in said live audiovisual item sampling event are contributed by the members of 5the social network (Gross (¶0139 line 1-4), participants present their ratings with other member within social circles).  

As Claim 9, besides Claim 1, Gross teaches further including a step: 
presenting an item to a friend of said first member in response to a prediction indication by the member that such friend would like such item (share button) (Gross (¶0161 line 1-7, a product X is not tried by person B is recommended to the person B because B is correlated to person A).

As Claim 10, besides Claim 1, Gross teaches further including a step: 
generating a real-time 10recommendations of other types of third party items correlated to said audiovisual items to said first member (Gross (¶0125 line 4-6), recommendation “matchings” are provided in real-time).  

As Claim 11, besides Claim 1, Gross teaches further including a step: 
communicating item related actions by other members to said first member, including purchases of selected items predicted to be of interest to such member (Gross (¶0126 line 1-4), a person A’s recent purchase is communicated to participant B).  

As Claim 12, Claim 12 is rejected for the same reason(s) as Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143